Name: Decision of the EEA Joint Committee No 3/98 of 30 January 1998 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  transport policy;  European Union law;  technology and technical regulations
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/5 DECISION OF THE EEA JOINT COMMITTEE No 3/98 of 30 January 1998 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 8/97 (1); Whereas Council Directive 97/26/EC of 2 June 1997 amending Directive 91/439/EEC on driving licences (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 24a (Council Directive 91/439/EEC) in Annex XIII to the Agreement:  397 L 0026: Council Directive 97/26/EC of 2 June 1997 (OJ L 150, 7.6.1997, p. 41). Article 2 The texts of Directive 97/26/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 January 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 182, 10.7.1997, p. 37. (2) OJ L 150, 7.6.1997, p. 41.